Name: Council Regulation (EC) No 1528/95 of 29 June 1995 amending Regulation (EEC) No 1766/92 on the common organization of the market in cereals
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  international trade;  agricultural policy;  prices
 Date Published: nan

 Avis juridique important|31995R1528Council Regulation (EC) No 1528/95 of 29 June 1995 amending Regulation (EEC) No 1766/92 on the common organization of the market in cereals Official Journal L 148 , 30/06/1995 P. 0003 - 0003COUNCIL REGULATION (EC) No 1528/95 of 29 June 1995 amending Regulation (EEC) No 1766/92 on the common organization of the market in cerealsTHE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the introduction, in the Uruguay Round of multilateral trade negotiations, of a fixed import duty in place of a variable levy has removed the significance of the target price; whereas, it should be abolished; Whereas Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals (4), should be amended, HAS ADOPTED THIS REGULATION: Article 1 In Article 3 of Regulation (EEC) No 1766/92 paragraph 1 shall be deleted. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from the 1995/96 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 29 June 1995. For the Council The President J. BARROT (1) OJ No C 99, 21. 7. 1995, p. 1. (2) OJ No C 151, 19. 6. 1995. (3) OJ No C 155, 21. 6. 1995, p. 21. (4) OJ No L 181, 1. 7. 1992, p. 21. Regulation as last amended by Regulation (EC) No 3290/94 (OJ No L 349, 31. 12. 1994, p. 105).